LAMBERT, Chief Justice,
Dissenting.
The issue before us is whether KRS 190.062(1) requires an action alleging violation of the Kentucky Motor Vehicle Sales Act (“MVSA”) to be brought in Franklin Circuit Court, or whether the statute merely creates an additional venue (other than the general contract venue statute, KRS 452.450) in Franklin County for such actions. The majority has held that KRS 190.062(1) vests exclusive venue in Franklin County. I respectfully disagree.
The language at issue in KRS 190.062(1) states that any person injured by a violation of the MVSA “may bring a civil action in the Franklin Circuit Court” (emphasis added). The operative phrase is “may bring,” and by any account, grammatical or legal, this language is permissive, not mandatory. The majority evades this plain meaning, however, by summarily concluding that the permissive nature of “may bring” is limited and applies only to the verb’s direct object, “civil action.” Thus the statute, according to the majority’s reasoning, merely gives an injured party the opportunity to bring a claim — which if brought, must be brought in Franklin Circuit Court.
This interpretation is not a “plain reading” of the statute, as the majority claims, but is a creative reading that requires a logical inference that is not supported by the statutory language. The inference discovered by the majority is that the claim must be brought in Franklin County. While the statute says that an injured party may bring a civil claim, it does not say that the claim must be brought in Franklin County. I find no language in the phrase at issue that would warrant a determination of exclusive jurisdiction in Franklin County, particularly when another statute, KRS 452.450, indisputably places venue elsewhere.
It is a fundamental and time-honored principle of statutory construction, as the majority rightly notes, that a court may not interpret a statute at variance with its stated language. Layne v. Newberg, Ky., 841 S.W.2d 181, 183 (citing Gateway Construction Company v. Wallbaum, Ky., 356 S.W.2d 247 (1962)). Here, the majority’s interpretation is at variance with the plain language, and for this reason, I decline to join the majority and would instead affirm the Court of Appeals. This claim was brought in the Ohio County Circuit Court and alleges a breach of contract claim. It should go forward in the venue appellee (plaintiff in the trial court) selected under the authority of KRS 452.450.
JOHNSTONE and WINTERSHEIMER, JJ., join this dissenting opinion.